DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lo (US 2019/0281100) in view of Zalewski (US 2010/0273553).
Regarding claim 1, Lo discloses a method comprising: 
transmitting, by an interactive content provider system, a live video stream to an interactive content player device (live streaming; see at least paragraphs 0005-0006 and 0023-0024); 
providing, by the interactive content provider system and during the transmitting of the live video stream, an executable data object to the interactive content player device, the executable data object including an interactive content instance configured to be presented within a area that bounds at least one virtual object of the interactive content instance (the client device paras event message and determine a start time of an interactive event during a live broadcast; see at least paragraphs 0005-0006, 0107 and 0192-0193); and 
directing, by the interactive content provider system, the interactive content player device to execute the executable data object by overlaying the area of the interactive content instance onto a presentation of the live video stream (executing an interactivity logic and the associated interactive content to be displayed during the interactivity event; see at least paragraphs 0028-0029, 0036 and 0039 wherein the interactivity event can be overlaid onto the ongoing program; see at least paragraphs 0025 and 00030).
Lo is not clear about the 3D virtual playing area.
Zalewski discloses the above missing limitations; interactive objects with 3-D properties; see at least Fig. 10 and paragraph 0070.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Lo by the teachings of Zalewski by having the above limitations so to be able to allow a user to play interactive games while the TV program is displayed; see at least the Abstract.

Regrading claim 2, Lo in view of Zalewski disclose the method of claim 1, wherein: 
the interactive content instance includes a set of virtual objects comprising the at least one virtual object and comprising a virtual floor object that forms a lower boundary of the 3D virtual playing area to keep the at least one virtual object above the virtual floor object; and the virtual floor object is distinct from a floor plane depicted in the live video stream when the 3D virtual playing area is overlaid onto the presentation of the live video stream (Zalewski; see t least Fig. 11 and paragraphs 0074-0075).

Regrading claim 3, Lo in view of Zalewski disclose the method of claim 1, wherein: 
the interactive content instance includes a set of virtual objects comprising the at least one virtual object and comprising a virtual floor object and one or more virtual wall objects configured as boundaries to keep the at least one virtual object within the 3D virtual playing area (Zalewski; see t least Fig. 11 and paragraphs 0074-0075); and 
the one or more virtual wall objects are invisible and extend upward from the virtual floor object (Zalewski; see at least Fig. 11 and paragraphs 0074-0075).

Regrading claim 4, Lo in view of Zalewski disclose the method of claim 1, wherein:
the at least one virtual object includes a virtual ball object configured to be thrown within the 3D virtual playing area by a user of the interactive content player device (Zalewski; see at least Fig. 11, paragraphs 0040, 0073-0075 and claim 5);
the interactive content instance includes a set of virtual objects comprising the virtual ball object and comprising a virtual floor object and one or more virtual wall objects configured as boundaries to keep the virtual ball object within the 3D virtual playing area (Zalewski; see at least Fig. 11, paragraphs 0040, 0073-0075 and claim 5); and
when the user virtually throws the virtual ball object within the 3D virtual playing area, the virtual ball object is configured to bounce off the virtual floor object and the one or more virtual wall objects to remain within the 3D virtual playing area (Zalewski; see at least Fig. 11, paragraphs 0040, 0073-0075 and claim 5).

Regrading claim 5, Lo in view of Zalewski disclose the method of claim 1, wherein:
the interactive content instance is an interactive game to be played by a user of the interactive content player device (Zalewski; see at least paragraphs 0040, 0073-0075);
the interactive game allows the user to attempt, by way of interactive input provided by the user, to direct the at least one virtual object to a target (Zalewski; see at least paragraphs 0040, 0073-0075); and
the interactive game provides an indication of whether the user successfully directed the at least one virtual object to the target (Zalewski; see at least paragraphs 0040, 0073-0075).

Regrading claim 6, Lo in view of Zalewski disclose the method of claim 1, further comprising:
transmitting, by the interactive content provider system, a first event marker in the live video stream, the first event marker configured to direct the interactive content player device to access the executable data object provided by the interactive content provider system (Lo; executing an interactivity logic and the associated interactive content to be displayed during the interactivity event; see at least paragraphs 0028-0029, 0036 and 0039); and
transmitting, by the interactive content provider system while the interactive content player device is executing the executable data object, a second event marker in the live video stream, the second event marker configured to direct the interactive content player device to discontinue the executing of the executable data object (Lo; determining an end time for the event message; see at least Fig. 6A and paragraphs 0006, 0152, 0155).

Regrading claim 7, Lo in view of Zalewski disclose the method of claim 6, wherein the second event marker directs the interactive content player device to perform the discontinuance of the executing of the executable data object at a later time, the discontinuance at the later time including:
monitoring, by the interactive content player device in response to the detecting of the second event marker and as the executing of the executable data object persists, for an indication by a user that the executing of the executable data object is to be discontinued (Lo; monitoring for the second message; see at least the rejection of claim 1);
detecting, during the monitoring, the indication that the executing of the interactive content instance is to be discontinued (detecting the second message; see at least the rejection of claim 1);
detecting, by the interactive content player device during the monitoring, the indication by the user that the executing of the executable data object is to be discontinued (detecting the second message; see at least the rejection of claim 1): and
transitioning, by the interactive content player device in response to the detecting of the indication by the user, from the overlaying of the 3D virtual playing area onto the presentation of the live video stream to presenting the live video stream without the overlaying of the 3D virtual playing area (Lo; ending the interactive event and switching back to the game; see at least Fig. 6A and paragraphs 0006, 0152, 0155 in combination with Zalewski’s 3D virtual playing area).

Regrading claim 8, Lo in view of Zalewski disclose the method of claim 1, wherein the providing of the executable data object includes at least one of:
providing at least some data representative of the interactive content instance within data embedded in the live video stream to allow the interactive content player device to at least partially load the interactive content instance from the live video stream; or
providing a link within the live video stream to allow the interactive content player device to retrieve at least some data representative of the interactive content instance from an asset server to which the link is directed (Lo; already acquired or fetched; see at least paragraphs 0039, 0049 and 0074).

Regrading claim 9, Lo in view of Zalewski disclose the method of claim 1, wherein the live video stream is an HTTP live stream (HLS) video stream representing a real-time representation of a real- world event taking place at a real-world scene (Lo; HLS depicting a live sporting event; see at least paragraph 0005).

Regrading claim 10, Lo in view of Zalewski disclose the method of claim 1, wherein the providing of the executable data object includes providing the executable data object in a flattened executable form preconfigured for storage in memory of the interactive content player device during the executing of the executable data object (Lo; see at least paragraphs 0049, 0074, 0077 and 0094).

Regrading claim 11, Lo in view of Zalewski disclose the method of claim 1, wherein the directing of the interactive content player device to execute the executable data object includes directing the interactive content player device to execute the interactive content instance based on the executable data object and in accordance with interactive input provided by a user of the interactive content player device (Lo; executing an interactivity logic and the associated interactive content to be displayed during the interactivity event; see at least paragraphs 0028-0029, 0036 and 0039 wherein the interactivity event corresponds to an event during which a user can interact with the streamed media content; see at least paragraph 0023).

Claim 12 is rejected on the same grounds as claim 1.
	Claim 13 is rejected on the same grounds as claim 2.
	Claim 14 is rejected on the same grounds as claim 3.
	Claim 15 is rejected on the same grounds as claim 4.
	Claim 16 is rejected on the same grounds as claim 5.
	Claim 17 is rejected on the same grounds as claim 6.
	Claim 18 is rejected on the same grounds as claim 7.
Claim 19 is rejected on the same grounds as claim 8.
	Claim 20 is rejected on the same grounds as claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSIN ALATA whose telephone number is (571)270-5683.  The examiner can normally be reached on Mon-Fri 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YASSIN ALATA/Primary Examiner, Art Unit 2426